Citation Nr: 9910837	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  97-09 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a lung condition.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



REMAND

The veteran had active duty from September 1943 to January 
1946 and from April 1946 to January 1948 and from October 
1951 to October 1957.

On his March 1997 VA Form 9 substantive appeal pertaining to 
his claim for service connection for a back condition, the 
veteran requested a hearing before a member of the Board in 
Washington, DC.  There is no evidence in the claims file that 
he ever withdrew this request.  It is required that 
withdrawal of a request for a hearing be in writing.  
38 C.F.R. § 20.703(e) (1998).  There is also no evidence in 
the file that the RO ever scheduled him for a hearing.

On his February 1998 VA Form 9 substantive appeal pertaining 
to his claim for service connection for a lung condition, the 
veteran checked the box for "No" after the question asking 
him whether he wanted a hearing before the Board.  The Board 
concludes that checking "No" on the second VA 9, which 
pertained to another claim (even though the veteran also made 
statements about the back claim on this VA 9), did not 
constitute a "withdrawal" of the first hearing request by 
the veteran.  See 38 C.F.R. § 20.703(e) (1998).  The Board 
notes that no action appears to have been taken by the RO 
with regard to clarifying whether the veteran wants a hearing 
and, if so, whether he wants a Travel Board hearing or a 
hearing in Washington, DC, and whether he wants the hearing 
to pertain to the back claim, the lung claim, or both claims.

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

1.  The RO should ask the veteran whether 
he wants a hearing and, if so, whether he 
wants a Travel Board hearing or a hearing 
in Washington, DC, and whether he wants 
the hearing to pertain to the back claim, 
the lung claim, or both claims.

2.  If the veteran does not want a 
hearing or wants a hearing in Washington, 
DC, the RO should send the case back to 
the Board for appellate review.  If the 
veteran wants a Travel Board hearing, the 
RO should schedule such a hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




